



AMENDMENT NUMBER TWO TO EMPLOYMENT AGREEMENT
This Amendment Number Two to Employment Agreement (“Amendment”) is made and
entered into as of August 20, 2018, by and between DaVita Inc. (the “Company”)
and Kent J. Thiry (“Employee”).
WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, entered into as of July 25, 2008 and amended effective as of December
31, 2014 (collectively, the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement.
NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties hereby agree as follows:
1.
Section 16 is deleted in its entirety and replaced with the following:

16. Section 280G of the Code.
(a)
In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (collectively, the “Payments”) would be subject
to the excise tax imposed by Section 4999 of the Code, or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Payments shall be either
(i) reduced (but not below zero) so that the present value of the Payments will
be one dollar ($1.00) less than three times the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of the
Payments received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to the Executive. The reduction of Payments, if any, shall be
made by reducing first any Payments that are exempt from Section 409A of the
Code and then reducing any Payments subject to Section 409A of the Code on a pro
rata basis. If, notwithstanding clause (i), a reduced Payment is made or
provided and, through error or otherwise, that Payment, when aggregated with
other payments and benefits from the Company (or its affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times the Executive’s base amount, then the Executive shall
immediately repay such excess to the Company.

(b)
All determinations required to be made under this Section 16, including whether
and when the reductions contemplated by Section 16(a) are required and the
assumptions to be utilized in arriving at such determination, shall be





--------------------------------------------------------------------------------





made by the Company’s public accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Company
shall appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.
2.
Unless expressly amended by this Amendment, all other provisions of the
Employment Agreement (including all previous amendments) shall remain in legal
force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above stated, and to be effective upon such date.


DAVITA INC.
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kathleen A. Waters
 
/s/ Kent J. Thiry
 
Kathleen A. Waters
 
Kent J. Thiry
 
 
 
 
 
 
 
 
 
 
 
 
Approved as to Form
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Caitlin Moughon
 
 
 
Caitlin Moughon
 
 
 





